
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Ms. Baldwin (for
			 herself, Mr. Towns,
			 Mr. Gene Green of Texas, and
			 Mr. Sessions) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  Glaucoma Day.
	
	
		Whereas World Glaucoma Day will be celebrated on March 12,
			 2010;
		Whereas four percent of the global population, including
			 infants, children, and the elderly, are affected by glaucoma;
		Whereas glaucoma disproportionately affects underserved
			 minority populations, with African-Americans having a three times greater risk
			 of developing this disease than Whites, and it is the leading cause of
			 irreversible vision loss in African-Americans and Hispanics;
		Whereas research shows that an estimated 60,500,000 people
			 worldwide will be living with either angle closure glaucoma or primary open
			 angle glaucoma in 2010;
		Whereas awareness is absolutely crucial, as glaucoma often
			 has no symptoms until vision loss occurs, and it is estimated that, in the
			 United States, more than half of glaucoma cases remain undiagnosed, and 90
			 percent of glaucoma cases are undiagnosed in developing countries;
		Whereas glaucoma is the second leading cause of
			 preventable vision loss in the United States and it is the leading cause of
			 permanent blindness worldwide;
		Whereas the World Health Organization estimates that there
			 are currently 4,500,000 people who have been blinded due to glaucoma, and this
			 number will rise to 11,200,000 by 2020;
		Whereas early detection and treatment of glaucoma is
			 essential to halting or slowing down the progression towards severe visual
			 impairment or blindness; and
		Whereas World Glaucoma Day offers an opportunity to
			 educate patients with glaucoma and those at risk for the disease that there are
			 means for detecting and treating it to save sight, by raising awareness and
			 providing helpful tips about the importance of regular screening, early
			 diagnosis, and appropriate treatment: Now, therefore, be it
		
	
		That—
			(1)it is the sense of Congress that—
				(A)World Glaucoma Day provides a special
			 opportunity to educate the people of the United States about the dangers of
			 glaucoma and to take steps to encourage regular screenings, early diagnosis,
			 and appropriate treatment to prevent severe visual impairment or
			 blindness;
				(B)it is appropriate
			 to acknowledge that 4,500,000 people have been blinded due to glaucoma and
			 regular screenings will reduce the number of undiagnosed cases and, in
			 combination with appropriate treatment, prevent the number of those blinded by
			 glaucoma from rising to 11,200,000 people in 2020;
				(C)the American
			 Glaucoma Society should be recognized and applauded for its hard work in
			 raising awareness of the need for regular screenings, early diagnosis, and
			 proper treatment of glaucoma and its efforts to decrease the incidences of
			 undiagnosed and untreated glaucoma;
				(D)the National Eye
			 Institute (NEI) should be recognized and applauded for its continuing
			 dedication to researching causes of glaucoma; and
				(E)the Friends of the
			 Congressional Glaucoma Foundation should be recognized and applauded for
			 screening over 300,000 people in the United States for glaucoma and other eye
			 diseases; and
				(2)Congress strongly recommends that national
			 and community health organizations, colleges and universities, and the
			 media—
				(A)promote, through education, awareness of
			 the need for regular screenings and early diagnosis of glaucoma and strategies
			 to decrease the undiagnosed and untreated cases; and
				(B)support the goals
			 and ideals of World Glaucoma Day.
				
